Citation Nr: 1729493	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-47 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee condition (left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 




INTRODUCTION

The Veteran had active duty service in the United States Army from April 1957 to April 1960.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This case was previously remanded in June 2014 and October 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  

On April 26, 2017, the Veteran submitted a waiver regarding his right to have the case remanded to the AOJ for consideration of new evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back condition and an increased rating for the left knee disability following the expiration of his temporary 100 percent rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's left knee disability is shown to have been manifested by chronic pain, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and tenderness.  

2.  On September 13, 2016, the Veteran underwent a partial knee replacement surgery.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability prior to September 13, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  On September 13, 2016, the Veteran underwent partial knee replacement surgery the nature and extent of which is reasonably shown to be equivalent to a prosthetic replacement of a knee joint as contemplated by Diagnostic Code 5055.

3.  The criteria for a temporary 100 percent disability rating based on partial knee replacement of the service-connected left knee disability for a period from September 13, 2016, to October 13, 2017, have been met, to include a one month period of convalescence following the surgery.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left knee disability.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR), private treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine severity of the Veteran's disability in August 2010, June 2015, March 2016, and January 2017.  Moreover, the Board finds that the opinion provided by the January 2017 VA examiner was adequate to adjudicate the Veteran's knee claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it complied with the new Correia instructions, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Increased Rating 

The Veteran seeks a higher initial rating for his service connected left knee disability throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Left knee disability prior to September 13, 2016

The Veteran seeks an initial rating in excess of 10 percent for the period prior to September 13, 2016.  

The Veteran's left knee disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) for degenerative joint disease.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the purposes of this decision, the Board notes that the average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2016).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  A slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  A severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage. Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a non-compensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The Veteran's left knee disability is currently rated as 10 percent disabling since the Veteran has demonstrated painful motion of the knee and x-ray evidence has shown that he has degenerative arthritis in the left knee joint.  

Initially, in considering the appropriate disability rating, the Board has also taken into account the Veteran's statements regarding his disability.  The record reflects that the Veteran has stated that he has needed to wear a brace and has limped badly for most of his life and because of this he believes that he should receive a rating in excess of 10 percent.  See Statement in Support of Claim August 12, 2014.  While the Veteran is considered competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his left knee disability.  

Next, the Board has examined the Veteran's medical records for this time period and the record reflects that the Veteran has reported chronic pain in his knee and has received injections in his knee to help control the pain and inflammation.  See VA Progress note May 14, 2015.  The Board also notes that while treatment records periodically document the Veteran's complaints and treatment for knee problems, nothing in these treatment records show his lost knee motion to be worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Turning to the additional medical evidence at hand, the Veteran attended several VA examinations regarding the nature and severity of the Veteran's disability during this time.  The Veteran attended examinations in August 2010, June 2015, and March 2016. 

At the August 2010 examination, the Veteran reported that he had difficulty with standing/walking and that it is hard to bend the knee, squat, walk or do stairs.  The Veteran further described symptoms of constant pain characterized as a 6/10 which can flare to 10/10.  The Veteran also stated that he manages his condition with ibuprofen and physical therapy.  The examiner reported that the Veteran's gait was antalgic due to his left knee but there were no signs of abnormal weight bearing.  In addition, there was no instability, abnormal movement, effusion, weakness, redness, heat, guarding of movement, subluxation or ankylosis.  Moreover, the examiner reported that ligament and meniscus tests were normal and his range of motion was 0-70 degrees with pain.  Furthermore, the examiner reported that there was no ankyloses, subluxation or instability in his left knee.  Lastly, the examiner stated that after repetitive motion the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  See August 2010 VA examination.  

At the June 2015 VA examination, the Veteran reported to the examiner that on a good day, he can walk with a knee brace about 0.5 miles and he can do household chores.  The Veteran stated that he has fallen with a neoprene brace, but the rigid brace hurts to sit in so he judges each day which brace to use.  On a bad day, he can work "sitting on a bench" and he can work in front of the computer. On a bad day, he avoids walking due to pain.  The Veteran added that "we walk around the mall on occasion, but that's about it and it hurts and it tires me out."  See June 29, 2015, VA examination.  In addition, the examiner reported that the Veteran had knee flexion from 0 to 130 degrees and extension from 130 to 0 degrees.  Moreover, the examiner reported that the Veteran had signs of moderate pain start at about 85 degrees and opined that additional repetitions would result in additional limitations.  Lastly, the Veteran had no anklyosis in his knee nor did he have any recurrent subluxation or lateral instability and the Veteran's range of motion after performing repetitions demonstrated that his knee flexion was 0 to 125 degrees and his extension was 125 to 0 degrees.  See June 29, 2015, VA examination.  

At the March 2016 VA examination, the Veteran reported that he has increased pain to his left hip, his back and his left legs.  The Veteran also stated that he used to walk a couple miles and now that is down to less than half a mile and he has to use both rails when climbing the stairs.  In addition, the Veteran added that his left knee hurts all the time, he has regular charley horse episodes of long duration and by the end of the day the left knee is constantly aching and is unsteady.  Moreover, the examiner reported that the Veteran's left knee flexion was 0 to 70 degrees and his extension was 70 to 0 degrees.  Lastly, the examiner also reported that the Veteran did not have anklyosis in his left knee nor did he have any recurrent subluxation or lateral instability.  

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  In reaching a conclusion, the Board has not overlooked the statements the Veteran has made regarding the severity of his condition but finds that the VA examinations during this time period are the most probative evidence to determine the severity of the Veteran's service-connected left knee disability and has placed significant weight on those evaluations.  Davidson, supra.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as well as Mitchell, the Veteran's functional losses do not equate to the criteria required for an increased rating in excess of 10 percent under Diagnostic Code 5260 or Diagnostic Code 5261 because the VA examinations have demonstrated that flexion is not limited to at least 30 degrees and extension is not limited to at least 15 degrees.  Moreover, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claims have been pending, the Board finds that a staged rating is not warranted.  See Hart, supra.

In regards to Diagnostic Code 5257, which pertains to instability and subluxation, the Board finds that a separate rating under that Diagnostic Code is not warranted.  While the Veteran has reported using a cane to ambulate and noted at least one fall when using a neoprene brace at the time of his VA examination in June 2015, the evidence otherwise reveals no recurrent subluxation or lateral instability.  Specifically, the VA examinations in August 2010, June 2015, and March 2016 indicated that there was no evidence of any history of recurrent subluxation or lateral instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted.

Moreover, in reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  After examining these alternate codes with respect to this time period, the Board finds that the Veteran is not shown to have, and has not alleged having, left knee ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, a separate or higher rating for a left knee disability is not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  

Furthermore, while higher disability ratings are available for malunion of the femur with moderate or marked knee disability, the evidence does not demonstrate that the Veteran has a femur disability.  As such, a separate or higher rating under Diagnostic Code 5255 is not warranted.

In sum, the Board finds that the evidence reflects that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 10 percent is not warranted.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  In this regard, the Board finds the examination results to be the most probative evidence regarding the Veteran's disability and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of10 percent for a left knee disability prior to September 13, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a  Diagnostic Codes 5256-5263

B.  Left knee disability since September 13, 2016 

The Veteran also seeks a rating in excess of 10 percent for his service-connected left knee disability from September 13, 2016

As explained above, the Veteran's left knee disability is rated as 10 percent disabling since the Veteran has demonstrated painful motion of the knee and x-ray evidence has shown that he has degenerative arthritis in the left knee joint.  

The record also reflects that the Veteran received a left medial unicompartmental knee replacement on September 13, 2016.  See September 13, 2016 Franciscan Health treatment note.  

As such, the Board finds the evidence supports the Veteran's entitlement to a temporary total 100 percent rating for partial left knee replacement pursuant to 38 C.F.R. § 4.71a,  Diagnostic Code 5055 (knee replacement (prosthesis)), to include a one month period of convalescence following the surgery under 38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.

By its very terms, Code 5055 applies to prosthesis of the knee and on its face, does not differentiate between total and partial knee replacements. See 38 C.F.R. § 4.71a, Diagnostic Code 5055. The United States Court of Appeals for Veterans Claims (Court) previously held that the plain language of Diagnostic Code 5055 indicates that the regulation applies only to complete knee replacements, and not to partial knee replacements.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014).  The Court has held that the plain language of Diagnostic Code 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee. Hudgens, 26 Vet. App. 558.  The Court also compared Diagnostic Code 5055 with Code 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to do so. Id.   

The Board observes further that on July 16, 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Codes 5051 through 5056 that a 100-percent evaluation will be in place for a period of one year when the total joint, rather than the partial joint, has been replaced by a prosthetic implant. See 80 Federal Register 42040 (July 16, 2015).

However, in May 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the judgment of the Court's previous holding.  In Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016), the Federal Circuit held that the provisions of Code 5055 were applicable to partial knee replacements.  The Federal Circuit in Hudgens addressed the VA's interpretation of prosthetic replacement of joints, 80 Fed. Reg. 42,040 , and noted, "We have the authority to decide all relevant questions of law and can set aside a regulation or an interpretation of a regulation relied upon by the Court of Appeals for Veterans Claims when we find it to be arbitrary, capricious, and an abuse of discretion, or otherwise not in accordance with law; contrary to constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority, or limitations, or in violation of a stator right; or without observance of procedure required by law."  The Federal Circuit declined to give deference to the VA's interpretation of Code 5055 in the Hudgens case and held that the provisions of Code 5055 were applicable to partial knee replacements.

Given this new precedential decision, the Board has determined that the Veteran is entitled to a temporary total 100 percent rating for a partial left knee replacement for the regulatory period under Diagnostic Code 5055 effective from September 13, 2016, and ending on October 13, 2016. 

As described below, the Board has determined that additional evidentiary development is needed regarding the level of the Veteran's disability when his temporary total 100 percent rating expires. 

C.  Extraschedular consideration for the pendency of the appeal. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim that his left knee disability prevents gainful employment.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 13, 2016, is denied. 

Entitlement to a temporary total 100 percent rating for a partial knee replacement from September 13, 2016, to October 13, 2016, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As to the claim for a low back condition, the Board previously remanded this issue in October 2016 because the Board found the October 2015 VA examination was inadequate to decide this case.  The October 2015 examiner did not take into account the Veteran's competent lay statements nor did they provide an adequate opinion in regards to the theory of a secondary service connection.  Accordingly, the Board ordered a new examination and the Veteran attended an examination in January 2017 in order to determine the nature and etiology of his disability.  Unfortunately, the Board finds the January 2017 examination to also be inadequate.  The Board finds this examination to be inadequate because the examiner once again did not take into account the Veteran's lay statements and also relied on the fact that there were no documented complaints in his service treatment records.  Moreover, the examiner did not provide any discussion regarding the Veteran's duties as a parachute rigger or the impact of being a paratrooper had on his lower back.  As such, the Board finds this examination to be inadequate to decide this case because the examiner did not provide a thorough analysis regarding the etiology of the Veteran's back disability.  Thus, the Board finds that a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's low back disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr, supra; Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Furthermore, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall, supra.  

Finally, as to the issue of the Veteran's left knee disability, the Veteran will need a new examination regarding his left knee disability in order to determine the present level of the Veteran's disability.  This examination should comply with the instructions according to Correia v. McDonald, in which the Court essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from January 16, 2017, to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from September 13, 2016, to the present.

3.  Schedule the Veteran for a VA examination regarding his low back disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disability, had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's low back disability manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his low back disability, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

(D)  Is it as least as likely as not that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability? 

4.  Following the expiration of the Veteran's temporary total disability rating for his left knee disability, schedule the Veteran for an appropriate VA examination to determine the current severity of his left knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of each of the Veteran's knees should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


